When this decision was handed down, my dissent therefrom, in so far as it involved the rendition here of judgments either in favor of the appellant or against the defendants appellees on their debts as the same affected Mrs. Shepherd, was noted on the docket; that individual position was grounded on the view, first, that appellant's contract of guaranty to Mrs. Shepherd was at least susceptible of the construction given it by the able trial court and by the appellees, that is, that it meant what it so plainly says, that the lumber company — in consideration of her paying direct to them the total cost she was in any event to be out for the house, $7,900 — would "guarantee the payment of all bills for labor and material covering work done according to plans and specifications," which original and direct obligation on its part should in a proper procedural manner be given the ultimate legal effect of inuring to the benefit both of Mrs. Shepherd and of such laborers and materialmen, although the latter did not know of or rely on it at the time their service was rendered; but that, second, as the appellees did not plead such a case below, the judgment as entered on that theory lacked support, hence should be reversed and the cause remanded in order to give them an opportunity to so plead and offer proof in substantiation.
That view is still entertained, but the belated filing of this court's opinion prevents a fuller statement of the reasons for it at this late date; wherefore this dissent is respectfully entered.